Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Comment

1.	The amendment filed December 7, 2021, is acknowledged and has been entered.  Claims 1-2, 5-6, 10-21 and 23 have been rejected.  Claims 24-26 and 30 have been amended.

Election/Restrictions
2.	Group II has been rejoined.  
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971 ). See also MPEP § 804.01.


Examiner's Statement of Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 
 	The prior art does not teach or reasonable suggest the amino acid sequence of SEQ ID NO:13 (see SCORE searches).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Claims 24-30 and 32-33 have been allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy							
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
December 30, 2021